   Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 1 of 32 PageID #: 961




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

  AMCO INSURANCE COMPANY, and                                    )
  DEPOSITORS INSURANCE COMPANY                                   )
                                                                 )
            Plaintiffs,                                          )
                                                                 )
  v.                                                             )
                                                                 )   Case No.: 4:19-cv-02202-SRC
  COLUMBIA MAINTENANCE COMPANY, et al.                           )
                                                                 )
            Defendants                                           )

                          RESPONSE TO STATEMENT OF MATERIAL FACTS

                  Comes now Defendants Harold Barnett and Charles Taylor, by and through their

attorney, and for their response to Plaintiffs Depositors/AMCO’s Statement of Uncontroverted

Material Facts, state as follows:


                                 I.      THE DEPOSITORS CGL POLICY

            1.      Depositors issued a Commercial General Liability policy of insurance to named

  insureds Columbia Maintenance Company and MK Maintenance, Policy Number ACP GLDO

  3006478056, with effective dates of 1/19/14 to 1/19/15 (the “Depositors CGL Policy”). (Exhibit 1

  – Certified Copy of Depositors Policy No. ACP GLDO 3006478056).

  ANSWER: Admit

            2.      Subject to certain provisions, conditions, definitions, limitations, and exclusions,

  the Depositors CGL Policy provides Commercial General Liability coverage for “bodily injury,”

  “property damage” and “personal and advertising injury.” (Exhibit 1 – the Depositors CGL Policy).

  ANSWER: Admit


            3.      The Depositors CGL Policy contains the following relevant provisions, among

  others:

                                                     1
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 2 of 32 PageID #: 962




         COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

        1.      Insuring Agreement

         a.     We will pay those sums that the insured becomes legally obligated to pay as
                damages because of "bodily injury" or "property damage" to which this insurance
                applies. We will have the right and duty to defend the insured against any "suit"
                seeking those damages. However, we will have no duty to defend the insured
                against any "suit" seeking damages for "bodily injury" or "property damage" to
                which this insurance does not apply. We may, at our discretion, investigate any
                "occurrence" and settle any claim or "suit" that may result.

                                                  ***

                     a.       This insurance applies to "bodily injury" and "property damage" only if:

               (1)        The "bodily injury" or "property damage" is caused by an "occurrence"
                          that takes place in the "coverage territory";

               (2)        The "bodily injury" or "property damage" occurs during the policy period;

                                   ***
         COVERAGE B – PERSONAL AND ADVERTISING INJURY LIABILITY

         1.     Insuring Agreement

                a.        We will pay those sums that the insured becomes legally obligated to pay
                          as damages because of “personal and advertising injury” to which this
                          insurance applies. We will have the right and duty to defend the insured
                          against any “suit” seeking those damages. However, we will have no duty
                          to defend the insured against any “suit” seeking damages to which this
                          insurance does not apply. We may at our discretion investigate any offense
                          and settle any claim or “suit” that may result.

                b.        This insurance applies to “personal and advertising injury” caused by an
                          offense arising out of your business but only if the offense was committed
                          in the “coverage territory” during the policy period.

                                                  ***
  [Exhibit 1 – the Depositors CGL Policy].

ANSWER: Admit that defendant accurately quotes a portion of the policy. However, Plaintiffs

deny that this is dispositive of coverage issues or that it provides a complete summary of the

policies and coverages at issue. (See Exhibit 1 of plaintiffs’ motion. See also, Defendants'



                                                  2
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 3 of 32 PageID #: 963



Motion for Summary Judgment on Issues of Coverage).



        4.     The     Depositors    CGL   Policy     also   contains   an   Endorsement   entitled

 “EMPLOYMENT-RELATED PRACTICES EXCLUSION,” which is applicable to Coverage A

 and Coverage B. The exclusion provides, in pertinent part:

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                     EMPLOYMENT-RELATED PRACTICES EXCLUSION

        This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

        A.     The following exclusion is added to Paragraph 2., Exclusions of Section I –
               Coverage A – Bodily Injury and Property Damage Liability:

               This insurance does not apply to:

               “Bodily injury" to:

               (1)     A person arising out of any:

                       (a)    Refusal to employ that person;
                       (b)    Termination of that person's employment; or
                       (c)    Employment-related practices, policies, acts or omissions, such as
                              coercion, demotion, evaluation, reassignment, discipline,
                              defamation, harassment, humiliation, discrimination or malicious
                              prosecution directed at that person; or

               (2)     The spouse, child, parent, brother or sister of that person as a consequence
                       of “personal and advertising injury" to that person at whom any of the
                       employment-related practices described in Paragraphs (a), (b), or (c) above
                       is directed.

               This exclusion applies:

               (1)     Whether the injury-causing event described in Paragraphs (a), (b) or (c)
                       above occurs before employment, during employment or after employment
                       of that person;
               (2)     Whether the insured may be liable as an employer or in any other capacity;
                       and
               (3)     To any obligation to share damages with or repay someone else who must
                       pay damages because of the injury

                                                3
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 4 of 32 PageID #: 964




        B.     The following exclusion is added to Paragraph 2., Exclusions of Section I –
               Coverage B – Personal And Advertising Injury Liability:

               This insurance does not apply to:

               “Personal and advertising injury" to:

               (1)     A person arising out of any:
                       (a)    Refusal to employ that person;
                       (b)    Termination of that person's employment; or
                       (c)    Employment-related practices, policies, acts or omissions, such as
                              coercion, demotion, evaluation, reassignment, discipline,
                              defamation, harassment, humiliation, discrimination or malicious
                              prosecution directed at that person; or
               (2)     The spouse, child, parent, brother or sister of that person as a consequence
                       of “personal and advertising injury" to that person at whom any of the
                       employment-related practices described in Paragraphs (a), (b), or (c) above
                       is directed.

               This exclusion applies:

               (1)     Whether the injury-causing event described in Paragraphs (a), (b) or (c)
                       above occurs before employment, during employment or after employment
                       of that person;
               (2)     Whether the insured may be liable as an employer or in any other capacity;
                       and
               (3)     To any obligation to share damages with or repay someone else who must
                       pay damages because of the injury

                                               ***

 (Exhibit 2 – Employment-Related Practices Exclusion).

ANSWER: Admit that defendant accurately quotes a portion of the policy. However, Plaintiffs

deny that this is dispositive of coverage issues or that it provides a complete summary of the

policies and coverages at issue. (See Exhibit 1 of plaintiffs’ motion. See also, Defendants'

Motion for Summary Judgment on Issues of Coverage).



        5.     The Depositors CGL Policy contains Definitions which are applicable to Coverage

 A and Coverage B, which state in pertinent part:


                                                4
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 5 of 32 PageID #: 965



        SECTION V – DEFINITIONS

                                               ***
        3.     “Bodily injury” means bodily injury, sickness or disease sustained by a person,
               including death resulting from any of these at any time.

                                               ***

        13.    “Occurrence” means an accident, including continuous or repeated exposure to
               substantially the same general harmful conditions.

        14.    “Personal and advertising injury” means injury, including consequential “bodily
               injury” arising out of one or more of the following offenses:

               a.     False arrest, detention or imprisonment;
               b.     Malicious prosecution;
               c.     The wrongful eviction from, wrongful entry into, or invasion of the right of
                      private occupancy of a room, dwelling or premises that a person occupies,
                      committed by or on behalf of its owner, landlord, or lessor.
               d.     Oral or written publication, in any manner, of material that slanders or libels
                      a person or organization or disparages a person’s or organization’s goods,
                      products or services;
               e.     Oral or written publication, in any manner, of material that violates a
                      person’s right of privacy;
               f.     The use of another’s advertising idea in your “advertisement”; or
               g.     Infringing upon another’s copyright, trade dress or slogan in your
                      “advertisement”.
                                                ***

 [Exhibit 1 – the Depositors CGL Policy].

ANSWER: Admit that defendant accurately quotes a portion of the policy. However, Plaintiffs

deny that this is dispositive of coverage issues or that it provides a complete summary of the

policies and coverages at issue. (See Exhibit 1 of plaintiffs’ motion. See also, Defendants'

Motion for Summary Judgment on Issues of Coverage).


                            II.    THE AMCO UMBRELLA POLICY

        6.     AMCO issued a Commercial Umbrella Liability Insurance policy to named

 insureds Columbia Maintenance Company and MK Maintenance, Policy Number ACP CAA

 3006478056, with effective dates of 1/19/14 to 1/19/15 (the “AMCO Umbrella Policy”). [Exhibit


                                                5
Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 6 of 32 PageID #: 966



3 – Certified Copy of AMCO Policy No. ACP CAA 3006478056].

ANSWER: Admit


       7.       The AMCO Umbrella Policy contains the following insuring agreements, which

read in pertinent part:

        INSURING AGREEMENTS

       A.       Coverage A – Excess Follow Form Liability Insurance

                1.        Under Coverage A, we will pay on behalf of the “insured” that part of “loss”
                          covered by this insurance in excess of the total applicable limits of
                          “underlying insurance”, provided the injury or offense takes place during
                          the Policy Period of this policy. The terms and conditions of “underlying
                          insurance” are, with respect to Coverage A, made a part of this policy except
                          with respect to:

                          a.     any contrary provision contained in this policy; or
                          b.     any provision in this policy for which a similar provision is not
                                 contained in “underlying insurance”.

                2.        With respect to the exceptions stated above, the provisions of this policy
                          will apply.

                3.        The amount we will pay for damages is limited as described in Limits of
                          Insurance.

                4.        Notwithstanding anything to the contrary contained above, if “underlying
                          insurance" does not cover "loss" for reasons other than exhaustion of an
                          aggregate limit of insurance by payment of claims, then we will not cover
                          such "loss".

                                                  ***

       B.       Coverage B – Umbrella Liability Insurance

                1.        Under Coverage B, we will pay on behalf of the “insured” damages the
                          “insured” becomes legally obligated to pay by reason of liability imposed
                          by law because of “bodily injury”, “property damage”, or “personal and
                          advertising injury” covered by this insurance which takes place during the
                          Policy Period and is caused by an “occurrence”. We will pay such damages
                          in excess of the Retained Limit Aggregate specified in the Declarations or
                          the amount payable by “other insurance” whichever is greater.
                                                   …
               8.         This insurance applies to “bodily injury” and “property damage” only if:

                                                   6
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 7 of 32 PageID #: 967




                          a.      The “bodily injury” or “property damage” is caused by an
                                  “occurrence” that takes place in the “coverage territory”;

                                                   ***
  [Exhibit 3 – the AMCO Umbrella Policy].


ANSWER: Admit that defendant accurately quotes a portion of the policy. However, Plaintiffs

deny that this is dispositive of coverage issues or that it provides a complete summary of the

policies and coverages at issue. (See Exhibit 3 of plaintiffs’ motion. See also, Defendants'Motion

for Summary Judgment on Issues of Coverage).



       8.          The AMCO Umbrella Policy contains exclusions which are applicable to Coverage

A and Coverage B, including the following, in pertinent part:

            Applicable to Coverage A and Coverage B

            Under Coverage A and Coverage B, this insurance does not apply to:

                                                   ***

            8.     Employment-related Practices

                   “Injury or damage”, "bodily injury" or “personal and advertising injury” to:

                   a.     A person arising out of any:

                          1)      Refusal to employ that person;
                          2)      Termination of that person's employment; or
                          3)      Employment-related practices, policies, acts or omissions, such as
                                  coercion, demotion, evaluation, reassignment, discipline,
                                  defamation, harassment, humiliation, discrimination or malicious
                                  prosecution directed at that person; or
                   b.     The spouse, child, parent, brother or sister of that person as a consequence
                          of “injury or damage”, "bodily injury" or “personal and advertising injury”
                          to that person at whom any of the employment related practices described
                          in Paragraph 1), 2) or 3) above is directed.




                                                   7
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 8 of 32 PageID #: 968




                   This exclusion applies whether the injury causing event described in Paragraph 1),
                   2) or 3) above occurs before employment, during employment or after employment
                   of that person.

                   This exclusion applies whether the insured may be liable as an employer or in any
                   other capacity, and to any obligation to share damages with or repay someone else
                   who must pay damages because of the injury.

                                                  ***

 (Exhibit 3 – the AMCO Umbrella Policy, Page 13).

ANSWER: Admit that defendant accurately quotes a portion of the policy. However, Plaintiffs

deny that this is dispositive of coverage issues or that it provides a complete summary of the

policies and coverages at issue. (See Exhibit 3 of plaintiffs’ motion. See also, Defendants'

Motion for Summary Judgment on Issues of Coverage).

         9.        The AMCO Umbrella Policy contains the following Definitions, which state in

 pertinent part:

                   DEFINITIONS

                   A.     Applicable to Coverage A and Coverage B

                          As used in Coverage A and Coverage B:

                                                  ***

                          6. “Occurrence” means an accident, including continuous or repeated
                                exposure to substantially the same general harmful conditions.

                                                  ***
                          13. “Underlying insurance” means the policy or policies of insurance
                                listed in the Schedule of Underlying Insurance forming a part of this
                                policy, including any type of self-insurance or alternative method by
                                which the “insured” arranges for funding of legal liabilities that
                                affords coverage that this policy covers.

                                                  ***

                   B.     Applicable to Coverage A Only

                                                   8
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 9 of 32 PageID #: 969




                      As used in Coverage A:

                      1.     “Injury or damage” means any injury or damage covered in the
                             applicable “underlying insurance” arising from an “occurrence.”

                                           ***
               C.     Applicable to Coverage B Only

                             As used in Coverage B:

                                              ***
                      2. “Bodily injury” means physical injury, sickness or disease to a
                            person and, if arising out of the foregoing, mental anguish, mental
                            injury, shock or humiliation, including death at any time resulting
                            therefrom.
                                              ***
                      9.    “Personal and advertising injury” means injury, including
                            consequential “bodily injury”, arising out of one or more of the
                            following offenses committed in the course of your business:
                            a.      false arrest, detention or imprisonment;
                            b.      malicious prosecution;
                            c.      the wrongful eviction from, wrongful entry into, or evasion
                                    of the right of private occupancy of a room, dwelling or
                                    premises that a person occupies, committed by or on behalf
                                    of its owners, landlord or lessor;
                            d.      oral or written publication of material that slanders or libels
                                    a person or organization or disparages a person’s or
                                    organizations goods, products or services;
                            e.      oral or written publication of material that violates a person’s
                                    right of privacy;
                            f.      discrimination, unless insurance coverage therefore is
                                    prohibited by law or statute;
                            g.      the use of another’s advertising idea in your
                                    “advertisement”; or
                            h.      infringing upon another’s copyright, trade dress or slogan in
                                    your “advertisement”.

                                            ***
        (Exhibit 3 – the AMCO Umbrella Policy).

ANSWER: Admit that defendant accurately quotes a portion of the policy. However, Plaintiffs

deny that this is dispositive of coverage issues or that it provides a complete summary of the

policies and coverages at issue. (See Exhibit 3 of plaintiffs’ motion. See also, Defendants'

Motion for Summary Judgment on Issues of Coverage).

                                                9
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 10 of 32 PageID #: 970




                                III.    HAROLD BARNETT CLAIMS

         10.     Harold Barnett is a former employee of Columbia Maintenance Company, MK

  Maintenance, LLC, Columbia Maintenance Company d/b/a MK Maintenance, and/or the owner

  of those businesses, William Hausman (“the Columbia Maintenance Defendants). (Exhibit 4 –

  Harold Barnett’s First Amended Petition, ¶3). (Exhibit 10 – Columbia Maintenance Defendants’

  Responses to Harold Barnett’s Requests for Admissions, ¶6).

ANSWER: Denied, Harold Barnett is a former employee of Columbia Maintenance Company

only. (See Plaintiffs’ Exh. 10-Columbia Maintenance Response, para 6, of Barnett’s Requests

for Admissions.)

         11.     Following the termination of his employment with the Columbia Maintenance

Defendants, Harold Barnett, by and through his attorneys, prepared or caused to be prepared a First

Amended Petition which contains purported facts and allegations against the Columbia

Maintenance Defendants which are incorporated by reference herein. (Exhibit 4 – Harold Barnett’s

First Amended Petition).

ANSWER: Denied, following termination Barnett filed a claim with the EEOC and Missouri

Human Rights Commission and then filed a Petition, and later filed an Amended Petition (See

Defendants’ Exh A. Barnett Petition with attachments and Plaintiffs’ Exh. 4).

       12.       Barnett, in the First Amended Petition, asserts identical counts against each of the

Columbia Maintenance Defendants for Discrimination in Violation of the Missouri Human Rights Act

(Count I); Hostile Work Environment (Count II); and Negligent Infliction of Emotional Distress

(Count III). (Exhibit 4 – Harold Barnett’s First Amended Petition).

ANSWER: Denied, obviously the counts are not identical since they state different causes of

action. (See Pltfs Exh. 4). If plaintiff is meaning that all counts are against all defendants, then

that is correct and hereby admitted.

                                                 10
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 11 of 32 PageID #: 971




         13.     Barnett, in the First Amended Petition, alleges that “he was employed by

  Defendants at their property located at 2519 Woodson Road, Overland, Missouri . . . where all

  unlawful employment practices complained of herein were committed.” (Exhibit 4 – Harold

  Barnett’s First Amended Petition, ¶ 3).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

         14.     Barnett, in the First Amended Petition, alleges that Defendant William Hausman

  was the President and owner, and was an agent, servant, or employee of Defendants Columbia

  Maintenance Company, MK Maintenance, LLC, and Columbia Maintenance Company d/b/a MK

  Maintenance. Barnett further alleges that “throughout the course of [Barnett’s] employment,

  Defendant William Hausman was acting “within the course and scope of his agency, servancy or

  employment” with Defendants, and “was acting as Plaintiff’s superior with the authority to hire,

  fire, or discipline Plaintiff.” (Exhibit 4 – Harold Barnett’s First Amended Petition, ¶¶ 8, 21).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraphs. (See Plaintiffs Exh. 4).

       15.       All of William Hausman’s interactions with Harold Barnett occurred in the course

of Mr. Hausman’s operation of his business, Columbia Maintenance Company. (Exhibit 10 –

Columbia Maintenance Defendants’ Responses to Harold Barnett’s Requests for Admissions, ¶12)

ANSWER: Admit

         16.     Barnett, in the First Amended Petition, alleges that “at all times relevant herein”

  Defendants Columbia Maintenance Company, MK Maintenance, LLC, and Columbia

  Maintenance Company d/b/a MK Maintenance “were acting by and through their agents, servants

  or employees.” (Exhibit 3 – Harold Barnett’s First Amended Petition.¶ 10).



                                                   11
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 12 of 32 PageID #: 972



ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition.

(See Plaintiffs Exh. 4).

         17.     In Count I of Barnett’s First Amended Petition, Barnett alleges that the Columbia

  Maintenance Defendants “negligently allowed, fostered and maintained a discriminatory climate

  based upon race, resulting in a hostile place of employment for Plaintiff” while he was employed

  by Defendants. (Exhibit 4 – Harold Barnett’s First Amended Petition ¶ 35).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

         18.     In Count I of Barnett’s First Amended Petition, Barnett alleges that the Columbia

  Maintenance Defendants violated the Missouri Human Rights Act “by their actions and failures to

  act, discriminated against Plaintiff on the basis of race by subjecting Plaintiff to unwelcome and

  offensive remarks, maintaining an offensive and hostile work environment for Plaintiff, and by

  failing to effectively remedy this hostile work environment.” (Exhibit 4 – Harold Barnett’s First

  Amended Petition, ¶ 36).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

         19.     In Count I of Barnett’s First Amended Petition, Barnett alleges that Defendants

  wrongfully terminated his employment with Defendants. (Exhibit 4 – Harold Barnett’s First

  Amended Petition, ¶ 37).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

         20.     In Count I of Barnett’s First Amended Petition, Barnett describes his allegations

  against the Columbia Maintenance Defendants as “unlawful employment practices in violation of

  the MHRA.” (Exhibit 4 – Harold Barnett’s First Amended Petition, ¶ 38).



                                                 12
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 13 of 32 PageID #: 973



ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

   21. As a result of the alleged “unlawful employment practices” of the Columbia Maintenance

Defendants, Barnett alleges in Count I that he sustained damages including “past and future lost

wages, income and benefits, bodily injury, including physical pain and discomfort including anxiety,

nervousness and general feelings of physical pain, emotional pain and mental anguish, depression,

feeling powerless, humiliation, nervousness, harm to reputation and loss of enjoyment of life” both in

the past and in the future. (Exhibit 4 – Harold Barnett’s First Amended Petition, ¶ 41).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

         22.     In Count II of Barnett’s First Amended Petition, Barnett alleges that he was

  “subjected to unwelcome harassment” during his employment and that race was a contributing

  factor in such harassment. (Exhibit 4 – Harold Barnett’s First Amended Petition, ¶¶ 47, 48).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

         23.     In Count II of Barnett’s First Amended Petition, Barnett alleges that the Columbia

  Maintenance Defendants, by their actions and failures to act, negligently discriminated against

  Plaintiff on the basis of race and sex by maintaining an offensive work environment hostile to

  Plaintiff, and by negligently failing to effectively remedy this hostile work environment.” (Exhibit

  4 – Harold Barnett’s First Amended Petition, ¶ 49).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

         24.     As a result of the alleged “hostile work environment,” Barnett alleges in Count II

  that he was terminated from his employment because of his race. (Exhibit 4 – Harold Barnett’s



                                                  13
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 14 of 32 PageID #: 974



  First Amended Petition, ¶ 51).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

          25.        Barnett further alleges in Count II that he sustained damages including “past and

  future lost wages, income and benefits, bodily injury, including physical pain and discomfort

  including anxiety, nervousness and general feelings of physical pain, emotional pain and mental

  anguish, depression, feeling powerless, humiliation, nervousness, harm to reputation and loss of

  enjoyment of life” both in the past and in the future. (Exhibit 4 – Harold Barnett’s First Amended

  Petition, ¶ 53).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

          26.        In Count III of Barnett’s First Amended Petition, Barnett alleges that during his

  employment, the Columbia Maintenance Defendants “had a duty not to discriminate against [him]

  or to treat him differently than other employees based on the basis of race.” (Exhibit 4 – Harold

  Barnett’s First Amended Petition, ¶ 59).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).

          27.        In Count III of Barnett’s First Amended Petition, Barnett alleges that the Columbia

  Maintenance Defendants breached their duty to him and “by their actions and failures to act,

  negligently discriminated against [him] on the basis of race by maintaining an offensive work

  environment hostile to [him] and by negligently failing to effectively remedy” the hostile work

  environment. (Exhibit 4 – Harold Barnett’s First Amended Petition, ¶ 60).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).


                                                     14
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 15 of 32 PageID #: 975




         28.     As a result of the alleged negligence by the Columbia Maintenance Defendants,

  Barnett alleges in Count III that he sustained and experienced “emotional distress and mental

  injury that was medically diagnosable . . . ” (Exhibit 4 – Harold Barnett’s First Amended Petition,

 ¶ 62).
ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 4).


         29.     The allegations by Barnett in his First Amended Petition constitute alleged injuries

  arising out of alleged discriminatory offenses allegedly committed in the course of the Columbia

  Maintenance Defendants’ business. (Exhibit 10 – Columbia Maintenance Defendants’ Responses

  to Harold Barnett’s Requests for Admissions, ¶20).

ANSWER: Admit


                                 IV.     CHARLES TAYLOR CLAIMS

         30.     Charles Taylor is a former employee of Columbia Maintenance Company, MK

  Maintenance, LLC, Columbia Maintenance Company d/b/a MK Maintenance, and/or the owner

  of those businesses, William Hausman (“the Columbia Maintenance Defendants). (Exhibit 5 –

  Charles Taylor’s First Amended Petition, ¶3;) (Exhibit 9 – Columbia Maintenance Defendants’

  Responses to Charles Taylor’s Requests for Admissions, ¶6).

ANSWER: Denied, Charles Taylor is a former employee ONLY of Columbia Maintenance

Company and MK Maintenance LLC. William Hausman was the owner of those entities and

his direct supervisor. (See Plaintiffs’ Exh. 9-Columbia Maintenance Response, para 6 and 18,

of Barnett’s Requests for Admissions.)

       31.     Following the termination of his employment with the Columbia Maintenance

Defendants, Charles Taylor, by and through his attorneys, prepared or caused to be prepared a First

                                                  15
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 16 of 32 PageID #: 976



Amended Petition which contains purported facts and allegations against the Columbia Maintenance

Defendants which are incorporated by reference herein. (Exhibit 5 – Charles Taylor’s First Amended

Petition).

ANSWER: Denied, following termination Taylor filed a claim with the EEOC and Missouri

Human Rights Commission and then filed a Petition, and later filed an Amended Petition (See

Defendants’ Exh B. Taylor Petition with attachments and Plaintiffs’ Exh. 5).

             32.   Taylor, in the First Amended Petition, asserts identical counts against each of the

  Columbia Maintenance Defendants for Discrimination in Violation of the Missouri Human Rights

  Act (Count I); Retaliation (Count II); Hostile Work Environment (Count III); and Negligent

  Infliction of Emotional Distress (Count IV). (Exhibit 5 – Charles Taylor’s First Amended

  Petition).

ANSWER: Denied, obviously the counts are not identical since they state different causes of

action. (See Pltfs Exh. 5). If plaintiff is meaning that all counts are against all defendants, then

that is correct and hereby admitted.

             33.   Taylor, in the First Amended Petition, alleges that “he was employed by Defendants

  at their property located at 2519 Woodson Road, Overland, Missouri . . . where all unlawful

  employment practices complained of herein were committed.” Taylor alleges that the Columbia

  Maintenance Defendants employed him “at all pertinent times.” (Exhibit 5 – Charles Taylor’s

  First Amended Petition, ¶ 3, ¶ 12).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

             34.   Taylor, in the First Amended Petition, alleges that Defendant William Hausman

  was the President and owner, and was an agent, servant, or employee of Defendants Columbia

  Maintenance Company, MK Maintenance, LLC, and Columbia Maintenance Company d/b/a MK



                                                   16
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 17 of 32 PageID #: 977



  Maintenance. Taylor further alleges that “throughout the course of [Taylor’s] employment,

  Defendant William Hausman was acting “within the course and scope of his agency, servancy or

  employment” with Defendants.” (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶ 8, 21).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

   35.         Taylor, in the First Amended Petition, alleges that “at all times relevant herein”

Defendants Columbia Maintenance Company, MK Maintenance, LLC, and Columbia Maintenance

Company d/b/a MK Maintenance “were acting by and through their agents, servants or employees.”

(Exhibit 5 – Charles Taylor’s First Amended Petition, ¶ 9).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         36.     Taylor, in the First Amended Petition, alleges that during his period of employment

  with Defendants, Defendant Hausman made a series of racially or ethnically discriminatory

  statements directed to, or in the presence of, Taylor while in the workplace. (See generally Exhibit

  5 – Charles Taylor’s First Amended Petition, ¶ 28-66).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         37.     In Count I of Taylor’s First Amended Petition, Taylor alleges that Defendants

  discriminated against him in the workplace based upon his marriage to a Mexican woman and his

  support for minority employees. (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶ 71).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         38.     In Count I of Taylor’s First Amended Petition, Taylor alleges that the Columbia

  Maintenance Defendants “negligently allowed, fostered and maintained a discriminatory climate


                                                  17
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 18 of 32 PageID #: 978



  based upon race, resulting in a hostile place of employment for Plaintiff” while he was employed

  by Defendants. (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶ 73).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         39.    In Count I of Taylor’s First Amended Petition, Taylor alleges that the Columbia

  Maintenance Defendants violated the Missouri Human Rights Act “by their actions and failures to

  act, discriminated against [Taylor] on the basis of race by subjecting [Taylor] to unwelcome and

  offensive remarks, maintaining an offensive and hostile work environment for [Taylor], and by

  failing to effectively remedy this hostile work environment.” (Exhibit 5 – Charles Taylor’s First

  Amended Petition, ¶ 74).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         40.   In Count I of Taylor’s First Amended Petition, Taylor alleges that the Columbia

Maintenance Defendants wrongfully terminated his employment with Defendants. (Exhibit 5 –

Charles Taylor’s First Amended Petition, ¶ 75).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         41.    In Count I of Taylor’s First Amended Petition, Taylor describes his allegations

  against the Columbia Maintenance Defendants as “unlawful employment practices in violation of

  the MHRA.” (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶ 76).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         42.    As a result of the alleged “unlawful employment practices” of the Columbia

  Maintenance Defendants, Taylor alleges in Count I that he sustained damages including “past and


                                                  18
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 19 of 32 PageID #: 979



  future lost wages, income and benefits, bodily injury, including physical pain and discomfort

  including anxiety, nervousness and general feelings of physical pain, emotional pain and mental

  anguish, depression, feeling powerless, humiliation, nervousness, harm to reputation and loss of

  enjoyment of life” both in the past and in the future. (Exhibit 5 – Charles Taylor’s First Amended

  Petition, ¶ 79).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

          43.        In Count II of Taylor’s First Amended Petition, Taylor alleges that the Columbia

  Maintenance Defendants threatened him and subjected him to “harassing, derogatory, and

  humiliating remarks and ordered him to perform additional, impossible and/or degrading job tasks

  as punishment and in retaliation” for Taylor repeatedly asking Defendant Hausman to cease his

  racially and ethnically discriminatory behavior and comments. (Exhibit 5 – Charles Taylor’s First

  Amended Petition, ¶ 85).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

          44. All of William Hausman’s interactions with Charles Taylor occurred in the course

  of Mr. Hausman’s operation of his businesses, Columbia Maintenance Company and MK

  Maintenance, LLC. (Exhibit 9 – Columbia Maintenance Defendants’ Responses to Charles

  Taylor’s Requests for Admissions, ¶12).

ANSWER: Admit

         45.    In Count II of Taylor’s First Amended Petition, Taylor alleges that he was

ultimately wrongfully terminated from his employment with the Columbia Maintenance

Defendants in retaliation for his complaints about Defendant Hausman’s racially and ethnically

discriminatory behavior and comments. (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶


                                                    19
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 20 of 32 PageID #: 980



87).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         46.     In Count II of Taylor’s First Amended Petition, Taylor alleges that his termination

  of employment by the Columbia Maintenance Defendants was in direct violation of Mo. Rev. Stat.

  § 213.070(2). (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶ 88).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         47.     As a result of the alleged retaliatory discharge by the Columbia Maintenance

  Defendants, Taylor alleges in Count II that he sustained damages including “past and future lost

  wages, income and benefits, bodily injury, including physical pain and discomfort including

  anxiety, nervousness and general feelings of physical pain, emotional pain and mental anguish,

  depression, feeling powerless, humiliation, nervousness, harm to reputation and loss of enjoyment

  of life” both in the past and in the future. (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶

  90).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         48.     In Count III of Taylor’s First Amended Petition, Taylor alleges that he was

  “subjected to unwelcome harassment” during his employment and that race was a contributing

  factor in such harassment. (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶¶ 96, 97).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         49.     In Count III of Taylor’s First Amended Petition, Taylor alleges that the Columbia

  Maintenance Defendants, by their actions and failures to act, negligently discriminated against



                                                  20
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 21 of 32 PageID #: 981



  Plaintiff on the basis of race and sex by maintaining an offensive work environment hostile to

  Plaintiff, and by negligently failing to effectively remedy this hostile work environment.” (Exhibit

  5 – Charles Taylor’s First Amended Petition, ¶ 98).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

       50. As a result of the alleged “hostile work environment,” Taylor alleges in Count III that he

was terminated from his employment by one or more of the Columbia Maintenance Defendants.

Taylor further alleges that he sustained damages including “past and future lost wages, income and

benefits, bodily injury, including physical pain and discomfort including anxiety, nervousness and

general feelings of physical pain, emotional pain and mental anguish, depression, feeling powerless,

humiliation, nervousness, harm to reputation and loss of enjoyment of life” both in the past and in the

future. (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶¶ 100, 102).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

       51.     In Count IV of Taylor’s First Amended Petition, Taylor alleges that during his

employment, the Columbia Maintenance Defendants “had a duty not to discriminate against [him] or

to treat him differently than other employees based on the basis of race.” (Exhibit 5 – Charles

Taylor’s First Amended Petition, ¶ 108).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         52.     In Count IV of Taylor’s First Amended Petition, Taylor alleges that the Columbia

  Maintenance Defendants breached their duty to him and “by their actions and failures to act,

  negligently discriminated against [him] on the basis of race by maintaining an offensive work

  environment hostile to [him] and by negligently failing to effectively remedy” the hostile work



                                                  21
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 22 of 32 PageID #: 982



  environment. (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶ 109).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         53.     As a result of the alleged negligence by the Columbia Maintenance Defendants,

  Taylor alleges in Count IV that he sustained and experienced “emotional distress and mental injury

  that was medically diagnosable . . . ” (Exhibit 5 – Charles Taylor’s First Amended Petition, ¶ 111).

ANSWER: Admit that this is in the petition, but deny that this states the whole of the petition

or even the entire paragraph. (See Plaintiffs Exh. 5).

         54.    The allegations by Taylor in his First Amended Petition constitute alleged injuries

  arising out of alleged discriminatory offenses allegedly committed in the course of the Columbia

  Maintenance Defendants’ business. (Exhibit 9 – Columbia Maintenance Defendants’ Responses

  to Charles Taylor’s Requests for Admissions, ¶20).

  ANSWER: Admit

                        VI.     AMCO/DEPOSITORS’ COVERAGE DECISION

         55.    The Columbia Maintenance Defendants, by and through their personal counsel,

  provided the First Amended Petitions filed by Barnett and Taylor to a representative of AMCO

  and Depositors on May 23, 2019, and requested a defense and indemnity pursuant to the AMCO

  and Depositors policies. (Exhibit 6 – May 23, 2019 Letter from attorney James Wyrsch).

ANSWER: Admit that the First Amended Petitions were provided by Mr. Wyrsch on May 23

to these insurance companies, but deny that this was the first request for the insurance

companies to provide coverage and defend Mr. Hausman and his companies in these actions.

Defense and indemnification was requested on February 27, 2019. Exhibit 6 is a continuing

pleading for assistance with the case to provide coverage and defense, what is commonly

known as a sort of “a hammer letter,” demanding representation and explaining to the


                                                  22
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 23 of 32 PageID #: 983



insurance companies why the denial letter of April 19, 2019, was incorrect and made no sense.

It further explains that this denial of coverage prejudices their insured by jeopardizing the

health, welfare and livelihood of Mr. Hausman and his companies. (See Ptlfs’ Exh. 6 and

Defendants’ Exhs. C and D (1st Amended Petitions of Barnett and Taylor); Exh. E (Wyrsh

2/27/19 Letter tendering representation and requesting defense and indemnification); Exh. F

(Email confirmation of 2/27/19 from the claims processing team acknowledging receipt of the

letter); Exh. G, (stipulation as to foundation from Depositors and AMCO); and Exh. H,

(Affidavit of James Wyrsch).

         56.    Following a review of the First Amended Petitions, AMCO and Depositors

 disclaimed liability coverage for the claims asserted by Barnett and Taylor in the First Amended

 Petitions and notified the attorneys for the Columbia Maintenance Defendants of that coverage

 decision in a letter which is incorporated by reference herein. (Exhibit 7 – July 26, 2019 Letter to

 James Wyrsch).

ANSWER: Admit that this letter was sent on July 26, 2019, but defendants can neither admit

or deny what was done prior to this denial to review the claim so must deny that this letter was

sent following a review of anything and deny that it served as anything but further proof of bad

faith on the part of these insurance companies. Defendants also deny that this is a

“MATERIAL” statement as it pertains to this case. It may be material in the state bad faith

garnishment action, but not in this coverage action since the plaintiffs are stuck with their

original reason for denial of coverage. (See, Exh. I and J, Insurers’ 4/19/19 letters denying

coverage on the Barnett and Taylor claims respectively.) The standards of the insurance

industry, the written guidelines of insurers which follow those standards and Missouri caselaw

all require once an insurer first denies coverage for a given loss, having denied liability for a

stated reason, an insurer may not later assert a different one and once an insurer denies



                                                 23
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 24 of 32 PageID #: 984



liability on a given ground, it may not thereafter defend on a different ground. If an insurer

denies liability upon a specified ground or defense, all other grounds or defenses are waived. It

is well understood in the industry that a denial of coverage which fails to meet the standards

will or may estop the insurer from later denying coverage on different grounds or grounds not

properly raised in the denial letter. The denial letter of 4/19/19 admitted that the

discrimination claims asserted were, in fact, “personal and advertising injury” within the

meaning of the policy. The denial letter did not remotely explain how the policy could both

promise to pay for injuries which it admitted fell within its promise to pay for injuries and

damages arising from discrimination, while simultaneously claiming that it had made no such

promise. The denial took the position that there must be an “occurrence” or defined offense

for coverage to apply, while coverage B applies only to offenses. Moreover, the denial letter did

not attempt to explain how or why the laundry list of exclusions applied. It just concluded by

saying essentially, that while these acts are covered, the damages are excluded, which makes no

sense, but in addition, there is no explanation as to why they are excluded. In the 13 page

recitation of just excerpts from the policy, there is no discernable analysis. In addition to being

wrong, the denial was confusing, unclear and ambiguous. AMCO Insurance Company is

estopped under Missouri law and industry standards and practice from asserting any grounds

for denial, since none were properly raised and explained in the original denial letter. Even, if

one were to assume that there was a “properly raised”, detailed and understandable reason for

denial in the insurers’ first letter of denial as it pertains to AMCO Coverage B, the only option

would be to look to the summation in the letter, which states that what was plead by the

Plaintiffs in the underlying action was covered as a personal and advertising injury under the

policy, but somehow, for some unexplained reason, the damages were excluded. Any other

reason for denial set forth in the insurers second letter of denial of July 26, 2019, or yet another



                                                 24
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 25 of 32 PageID #: 985



reason for denial set forth in their Motion for Summary Judgment should not be entertained as

under insurance industry standards and clear longstanding Missouri law, they are estopped

from doing so. (See, Exh. K—Taff Affidavit, paragraphs 11, 21 and 22, and See, Defendants

Motion for Summary Judgment as to coverage.)



        57.     Plaintiffs then proceeded to file a Complaint for Declaratory Judgment in the instant

 cause on July 26, 2019, seeking, inter alia, a judicial determination that the Depositors and AMCO

 policies do not provide liability coverage for the claims asserted by Barnett and Taylor in their

 First Amended Petitions, as coverage is barred by the “Employment-Related Practices Exclusion”

 in the policies. (Exhibit 8 – Complaint for Declaratory Judgment).

ANSWER: Admit that such a Complaint was filed, deny that plaintiffs are entitled to such

relief. (See, Defendants’ Motion for Summary Judgment as to the coverage question and

Plaintiffs’ Motion to Dismiss under the abstention doctrine in Brillhart and Wilton U.S.

Supreme Court precedent.)




         THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

          DEFENDANTS’ STATEMENT OF ADDITIONAL MATERIAL FACTS
                        STARTS ON THE NEXT PAGE




                                                 25
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 26 of 32 PageID #: 986



            DEFENDANTS’ STATEMENT OF ADDITIONAL MATERIAL FACTS

       Comes now Defendants Harold Barnett and Charles Taylor, by and through their attorney of

record, and for their Statement of Additional Material Facts, state as follows:

       1.      Harold Barnett filed his petition for violations of Missouri laws under the Missouri

Human Rights Act against Columbia Maintenance and William Hausman in St. Louis County Circuit

Court in the State of Missouri. Exhibit A, Barnett Petition with Exhibits.

       2.      Charles Taylor filed his petition for violations of Missouri laws under the Missouri

Human Rights Act against Columbia Maintenance, MK Maintenance LLC and William Hausman in

St. Louis County Circuit Court in the State of Missouri. Exhibit B, Taylor Petition with Exhibits.

       3.      Columbia Maintenance, MK Maintenance LLC and William Hausman were

represented by James Wyrsch due to the fact the insurance companies, Depositors and AMCO, refused

to represent their insureds. See, Plaintiffs’ Exhibits 1 and 3, insurance policies; Defendants’ Exhibit

H, Wyrsch Affidavit; Exhibit E, 2/27/19 Wyrsch Letter; Exhibits I and J, 4/19/19 Insurance Denial

Letters; and Exhibit G, Plaintiffs’ Stipulation as to Foundation.

       4.      The insurers were notified on 2/27/19 of the pending litigation by Mr. Wyrsch who

requested coverage and defense of the claims. See, Exhibit E, 2/27/19 Wyrsch Letter and Exhibit T,

Insurers’ Answers to Interrogatories, No. 1.

       5.      The first attempt to articulate any reason for denying coverage from the insurance

companies came in the form of the April 19, 2019 letter from Chad Christiansen denying coverage in

a way that made “no sense,” even to Defendants’ Columbia, MK and Hausman’s lawyer. See, Exhibits

Exhibits I and J, 4/19/19 Insurance Denial Letters; Exhibit E, 2/27/19 Wyrsch Letter requesting

defense; Exhibit M, Wyrsch 2/28/19 email re coverage duty and presentation of reasons; Exhibit N,

3/28/19 email and letter from Wyrsch to ins co’s attaching letter re coverage explanation; Exhibit O,

5/23/19 letter from Wyrsch to ins co’s stating the reason given for denial “makes no sense” paragraph




                                                   26
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 27 of 32 PageID #: 987



3, line 4; Exhibit T, Insurers’ Answers to Interrogatories, No. 2.

       6.      AMCO had issued an Umbrella Liability Insurance Policy with Columbia Maintenance

and MK Maintenance as named insureds, with coverage effective dates of 1/19/14 to 1/19/15. The

dates for the alleged acts in the Barnett and Taylor Petitions fell within those policy coverage dates.

See, Exhibits A and B, Barnett and Taylor Petitions; Plaintiffs Statement of Material Facts and Motion

for Summary Judgment; Plaintiffs’ Exhibits 1 and 3, the insurance policies; Exhibit P Def Columbia

and Hausman responses to Requests for Admission Barnett, paragraphs 8 and 11; Exhibit Q Def

Columbia, MK and Hausman responses to Requests for Admission Taylor, paragraphs 8 and 11.

       7.      AMCO’s Umbrella Liability Insurance Policy, Policy Number ACP CAA 3006478056,

provided in pertinent part:

            The umbrella policy contains, in pertinent part, the following provisions:

                                               DECLARATIONS
            ***
            ITEM 1
            Named Insured:     COLUMBIA MAINTENANCE COMPANY
                               MK MAINTENANCE
            ***
            Item 6
            Limits of Insurance       a)      $3,000,000 Each Occurrence
                                      ***
                                      c)      $3,000,000 Other Aggregate
            ***
            [DEP/AMCO 0691]


                       COMMERICAL UMBRELLA LIABILITY POLICY

       ***
       Throughout this policy the words “you” and your” refer to the Named Insured shown in the
       Declarations . . .
       Other words and phrases that appear in quotation marks are defined in this policy. These
       definitions are found in the Definitions section or the specific policy provision where they
       appear.

       INSURING AGREEMENTS
       ***
       B.   Coverage B – Umbrella Liability Insurance


                                                   27
Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 28 of 32 PageID #: 988



           1.  Under Coverage B, we will pay on behalf of the “insured”
               damages the “insured” becomes legally obligated to pay by
               reason of liability imposed by law because of . . . “personal
               and advertising injury” covered by this insurance . . .
    [DEP/AMCO 0696]




    DEFINITIONS [DEP/AMCO 0706]
    ***
    C.   Applicable to Coverage B Only
         As used in this Coverage B:
         ***
         7.    “Insured” means:

                  a.     If you are designated in the Declarations as:
                  ***
                         3) A limited liability company, any member, but only with respect to
                         the conduct of your business. Your managers are “insureds” but only
                         with respect to their duties as your managers.
                         4) An organization other than a partnership, joint venture or limited
                         liability company, your “executive officers” . . .
          ***
    [DEP/AMCO 0709]
          9.   “Personal and advertising injury” means injury, including consequential
               “bodily injury”, arising out of one or more of the following offenses
               committed in the course of your business:
               ***
               f.     discrimination, unless insurance coverage therefore is prohibited by
                      law or statute.
          ***
    [DEP/AMCO 0710]


    EXCLUSIONS

    A.     Applicable to Coverage A and Coverage B
           ***
           8.    Employment-related Practices
                 “Injury or damage”, “bodily injury” or “personal and advertising injury” to:

                  a.     A person arising out of any:
                         1)     Refusal to employ that person;
                         2)     Termination of that person’s employment; or
                         3)     Employment related practices, policies, acts or omissions, such
                                as coercion, demotion, evaluation, reassignment, discipline,
                                defamation, harassment, humiliation, discrimination or


                                             28
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 29 of 32 PageID #: 989



                                      malicious prosecution directed at that person; . . .
       [DEP/AMCO 0699]


See Exhibit R, AMCO Umbrella Policy.

       8.      Columbia Maintenance, MK Maintenance and William Hausman are “insureds” under

the policy. See Exhibit R, AMCO Umbrella Policy.

       9.      Barnett and Taylor both filed claims for discrimination against Columbia Maintenance,

and William Hausman, and Taylor additionally against MK Maintenance. See, Exhibits A and B,

Petitions of Barnett and Taylor.

       10.     Barnett and Taylor claimed injury as result of the discriminatory acts of Columbia

Maintenance, and William Hausman, and Taylor additionally against MK Maintenance. See, Exhibits

A and B, Petitions of Barnett and Taylor and Plaintiffs’ Exhibits 4 and 5, 1st Amended Petitions of

Barnett and Taylor.

       11.     The Barnett and Taylor claims fell within the insurance policy definition for “personal

and advertising injury.” See, Exhibits A and B, Petitions of Barnett and Taylor; Exhibit R, AMCO

policy DEP/AMCO 0710; Exhibit Q answer to request for admission 20; Exhibit P answer to request

for admission 20 and Plaintiffs’ Exhibits 4 and 5, 1st Amended Petitions of Barnett and Taylor.

       12.     The Barnett and Taylor original petitions and the 1st Amended Petitions are

substantially the same and the small differences did not change any coverage decisions. See, Exhibits

A and B, Petitions; Plaintiffs’ Exhibits 4 and 5 1st Amended Petitions; Exhibit Plaintiffs’ Complaint,

paragraphs 17 and 37.

       13.     Plaintiffs’ Declaratory Judgment Action claims that an exclusion applies to take away

this coverage. See Plaintiffs’ Exhibit 8, the Complaint.

       14.     The standards of the insurance industry and the written guidelines of insurers which

follow those standards require that if there is an ambiguity as to whether an insurance policy affords




                                                   29
     Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 30 of 32 PageID #: 990



coverage for a given loss that the policy should be interpreted in favor of coverage and coverage should

be accepted for the loss. See Exhibit K, Affidavit of Insurance Industry Expert Wayne Taff, paragraph

9.

         15.    The standards of the insurance industry and the written guidelines of insurers which

follow those standards require that if an insurer denies coverage for a given loss, the denial of coverage

must be set forth in a letter to the insured, explaining in clear and unambiguous language the specific

policy provisions which defeat coverage, clearly and ambiguously explaining how under the facts of

the loss those provisions defeat coverage, explaining why the policy does not apply. Those same

standards require the insurer to prepare the denial in a manner which can be understood by an ordinary

layman and further require the insurer to take steps to make sure the insured understands the grounds

and bases for the denial of coverage. It is well understood in the industry that a denial of coverage

which fails to meet the standards will or may estop the insurer from denying coverage on grounds not

properly raised in the denial letter. See Exhibit K, Affidavit of Insurance Industry Expert Wayne Taff,

paragraph 10.

         16.    The standards of the insurance industry and the written guidelines of insurers which

follow those standards require that insurers understand that once an insurer first denies coverage for a

given loss, having denied liability for a stated reason, an insurer may not later assert a different one

and once an insurer denies liability on a given ground, it may not thereafter defend on a different

ground. If an insurer denies liability upon a specified ground or defense, all other grounds or defenses

are waived. It is well understood in the industry that a denial of coverage which fails to meet the

standards will or may estop the insurer from later denying coverage on different grounds or grounds

not properly raised in the denial letter. See Exhibit K, Affidavit of Insurance Industry Expert Wayne

Taff, paragraph 11.




                                                   30
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 31 of 32 PageID #: 991



       17.     The insurance industry recognizes and understands that insurers which issue an

insurance policy in a given state are bound by the laws of that state regarding issues of insurance

coverage, denial of insurance coverage and the duty to defend and that they are required to conform

their conduct and actions to the laws of the state in which the policy was delivered. See Exhibit K,

Affidavit of Insurance Industry Expert Wayne Taff, paragraph 12.

       18.     Coverage B of the AMCO policy insures Columbia Maintenance, MK Maintenance and

its or their insured employees for damages they became obligated to pay by reason of “personal and

advertising injury. (DEP/AMCO 0706). The policy defines “personal and advertising injury”, among

other things, to include “f. discrimination, unless insurance coverage therefore is prohibited by law or

statute.” See Exhibit R, AMCO Umbrella Policy DEP/AMCO 706,710; Exhibit K, Affidavit of

Insurance Industry Expert Wayne Taff, paragraph 16.

       19.     Insurance companies, under known industry standards and guidelines are required to

look to FIND coverage, not to exclude it. See, Exhibit K, Affidavit of Insurance Industry Expert Wayne

Taff, paragraph 19.

       20.     The denial letter admitted that the discrimination claims asserted were, in fact,

“personal and advertising injury” within the meaning of the policy. The denial letter did not explain

how the policy could both promise to pay for injuries which it admitted fell within its promise to pay

for injuries and damages arising from discrimination, while simultaneously claiming that it had made

no such promise. See, Exhibits I and J, 4/19/19 Denial letter; Exhibit K, Affidavit of Insurance Industry

Expert Wayne Taff, paragraph 21.

       21.     Insurers initial denial letter made no sense to Mr. Wyrsch, Defendants’ attorney or to a

43 year veteran of the of the insurance industry, an expert who has spent his life advising,

consulting, training, educating and representing insurance companies, handling coverage

analyses on hundreds of occasions for over 25 domestic and international insurers. See,



                                                   31
  Case: 4:19-cv-02202-SRC Doc. #: 58 Filed: 10/15/20 Page: 32 of 32 PageID #: 992



Exhibit O, Wyrsch Letter of May 23, 2019, 3rd paragraph, line 4; Exhibit K, Affidavit of Insurance

Industry Expert Wayne Taff, paragraph 3, 4, 5,6,7,8 and 21.




Dated: October 15, 2020                               The Law Offices of Gretchen Myers, P.C.
                                                      /s/ Gretchen Myers
                                                      Gretchen Myers, #32219 (MO)
                                                      222 S. Central Ave., Suite 675
                                                      St. Louis, Missouri 63105
                                                      Telephone: (314)621-5454
                                                      Facsimile: (314)621-2868
                                                      gmyers@gmyerslaw.com
                                                      Attorney for Defendants
                                                      Harold Barnett and Charles Taylor




                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was electronically filed and
served via the Court’s electronic filing system this, the 15th day of October, 2020 to:

 James Wyrsch, # 53197                           Russell F. Watters, #25758
 911 Washington Avenue, Suite 211                John D. Cooney, #61080
 St. Louis, MO 63101                             Brown & James, P.C.
 314-288-0777                                    800 Market Street, Suite 1100
 james.wyrsch@kwlawstl.com                       St. Louis, MO 63101
 Attorneys for Defendants                        (314) 421-3400
 Columbia Maintenance Co.,                       rwatters@bjpc.com
 MK Maintenance LLC, and                         jcooney@bjpc.com
 William Hausman                                 Attorneys for AMCO and Depositors




                                                 32
